Citation Nr: 9921964	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-05 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of a shrapnel wound to the upper 
back.

2.  Entitlement to service connection for residuals of 
frostbite of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1951 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  That rating decision, in 
pertinent part, denied service connection for frostbite of 
the feet.  A subsequent rating decision, dated November 1997, 
denied an increased (compensable) disability evaluation for 
service-connected residuals of a shrapnel wound to upper 
back.  The appellant subsequently filed a timely notice of 
disagreement and substantive appeal regarding these two 
issues.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected residuals of a shrapnel 
wound to the upper back are manifested by no objective 
residuals, including no identifiable scars, normal soft 
tissues of the back, and a normal range of motion of the 
right shoulder.  The veteran reported subjective complaints 
of pain in his right shoulder whenever he raises his right 
arm over his head.

3.  The veteran's service medical records do not show any 
diagnosis of or treatment for frostbite of the feet.  His 
discharge examination, dated March 1954, noted that his skin 
and feet were normal. 

4.  There is no post service medical evidence showing 
continuity of symptomatology associated with any inservice 
frostbite of the feet.

5.  There is no competent evidence that the veteran currently 
has residuals of frostbite of the feet related to his active 
duty service.

6.  The veteran has not presented a plausible claim for 
service connection for frostbite of the feet.


CONCLUSION OF LAW

1.  The criteria for a compensable disability rating for 
service-connected residuals of a shell fragment wound to the 
upper back have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic Codes 7803-
05 (1998).

2.  The appellant has not presented a well-grounded claim for 
service connection for residuals of frostbite of the feet, 
and therefore there is no statutory duty to assist the 
appellant in developing facts pertinent to this claim. 38 
U.S.C.A. §§ 101(16), 1110, 5107(a) (West 1991); 38 C.F.R. § 
3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, revealed that he served on 
active duty in the United States Marine Corps from March 1951 
to March 1954.  The report also noted that the veteran was 
awarded the Purple Heart Medal.  The veteran's entrance 
examination, performed in March 1951, noted essentially 
normal findings throughout.  The veteran's discharge 
examination, dated March 1954, noted that his feet and skin 
were normal.  

In March 1996, the RO granted service connection for 
residuals of a shrapnel wound to the upper back and assigned 
thereto a noncompensable (0 percent) initial disability 
rating.

In February 1996, a VA general physical examination was 
conducted.  The report of this examination noted the 
veteran's narrative history of a post service injury to his 
left heel while on the job.  It also noted the veteran's 
history of a shrapnel wound to the back.  Physical 
examination revealed a well healed, nontender scar, which 
"has healed cosmetically very nicely."  The report 
concluded, in pertinent part, with an assessment of scar, 
left subscapular area.  

In July 1997, a VA examination of the feet was conducted.  
The report of this examination noted that "according to the 
veteran he really is not sure that he ever had frostbite of 
the feet.  He states that when he was in Korea, he was in 
sub-freezing temperatures, and he has since had some trouble 
with numbness of his feet.  He did not have skin 
ulcerations."  Physical examination revealed his feet to be 
pink, with excellent dorsalis pedis and posterior tibial 
pulses, bilaterally.  The report concluded with impressions 
of: (1) residuals of lawnmower injury to right foot; (2) 
postoperative amputation, toes one and two of the right foot; 
and (3) "[r]esiduals of frostbite of the feet not found."

Medical treatment reports, dated November 1995 through 
November 1997, were submitted by the VA medical center in 
Little Rock, Arkansas.  A review of these records revealed 
treatment for a variety of conditions, including a Baker's 
cyst at the left knee.

In September 1997, a VA physical examination was conducted.  
The report of this examination noted the veteran's narrative 
history of a shrapnel wound to the right scapular area.  The 
report noted his subjective complaint of pain in the right 
shoulder whenever he raises his right hand up above his head.  
It also noted that the veteran's feet and legs were exposed 
to the cold weather during his active duty service.  The 
report stated:

He never had or sought any medical 
treatment for this.  He never had any 
loss of any tissue and states that since 
that time, he has had some tingling and 
burning in his feet that has gradually 
gotten worse since he has gotten older.

Physical examination of the veteran revealed:

Searching for the shrapnel wound on his 
back, I am unable to identify the scar.  
He has a normal range of motion of his 
shoulder.  Soft tissues about the alleged 
site of the injury are normal.  The 
patient's feet are examined.  He has had 
trauma to the right foot with some 
traumatic loss of toes due to a lawnmower 
accident and an injury causing a fracture 
of his heel.  The left foot has a good 
pulse and the soft tissues appear to be 
normal.  There is no hyperesthesia or 
anesthesia noted.  I suspect that the 
right foot would be normal too, except 
for the traumatic events.

The report concluded with impressions of (1) remote shrapnel 
wound to the back without any objective residuals, and (2) 
history or cold exposure to the feet and legs without any 
abnormal findings.

In February 1998, a hearing was conducted before the RO.  At 
the hearing, the veteran testified that his service-connected 
shrapnel wound to the upper back causes pain in his right 
shoulder whenever he raises his right arm.  He noted that he 
did not have any problems holding or gripping things.  In 
addressing his claim for service connection for frostbite of 
the feet, the veteran testified that during his service in 
the Korean War he was exposed to temperatures down to 45 
below 0.  He indicated that his feet had frozen during this 
time.  He reported that the skin on his feet was falling off 
and that his feet were painful.  He also noted that he was 
first treated for this condition onboard ship while traveling 
home.  

In March 1998, VA cold injury protocol examination was 
conducted.  The report of this examination noted the 
veteran's narrative history of frozen feet during service.  
The report also noted:

He states that in 1951, while in Korea, 
he froze both feet and could hardly walk.  
He states that skin peeled off the soles, 
but he received no treatment.  He had no 
other symptoms.  He was sent home for 
Christmas and states, "I got married and 
stayed home too long and got sent to the 
brig."  He denied any problems with his 
feet subsequently, until the last couple 
of years when he developed burning on the 
soles.  He specifically has no numbness 
and denies the feet ever being cold.  He 
has no nail complaints.  He does give a 
history of injuring the right foot in 
1988, when he fell off a ladder, crushing 
the heel with subsequent surgical fusion 
of the ankle.  He also underwent 
amputation of the right first and second 
toes in 1980, after a lawnmower accident.  
He denies any problems with walking 
secondary to the freeze injury, but does 
wear a brace on the right foot due to 
foot drop.  

Physical examination of the feet revealed that they were pink 
and warm.  Capillary refill was normal and sensation was 
intact.  No drying or peeling was indicated and his toenails 
were slightly yellowed, with no thickening.  The report 
concluded with a diagnosis of residuals of cold injury to 
feed and fracture of right ankle with fusion.  The examiner 
also noted that "[t]he foot problems complained of by the 
veteran appear to be much more directly related to his trauma 
in 1980 to 1988."

II.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

A.  Increased (Compensable) Evaluation for Service-Connected 
Residuals of Shrapnel Wound to the Upper Back

The veteran's claim for an increased disability rating for 
his service-connected residuals of a shrapnel wound to the 
upper back is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  That is, he has presented a 
claim that is plausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating).  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).  "In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met."  38 C.F.R. § 4.31 (1998).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4 (Schedule), the RO ascertained that the severity of 
the veteran's service-connected residuals of shrapnel wound 
to the upper back warrant a noncompensable (0 percent) 
disability rating pursuant to Diagnostic Code 7805. 

For a scar to be compensable, the veteran would have to show 
that it was either poorly nourished, with repeated ulceration 
(38 C.F.R. Part 4, Diagnostic Code 7803 (1998)), or tender 
and painful on objective demonstration (38 C.F.R. Part 4, 
Diagnostic Code 7804 (1998)), or that it caused a 
"limitation of function of the affected body part" (38 
C.F.R. Part 4, Diagnostic Code 7805 (1998)). 

After a thorough review of the evidence of record, the Board 
concludes that an increased (compensable) disability rating 
is not warranted for the veteran's service-connected 
residuals of shrapnel wound to the upper back.  The report of 
the veteran's September 1997 VA examination noted that the VA 
examiner was unable to identify any scar and that the soft 
tissues about the alleged site of the injury were normal.  
The report also noted that the veteran's right shoulder 
exhibited a normal range of motion.  The report concluded 
with an impression of "[r]emote shrapnel wound of the back 
without any objective residual."  

Under these circumstances, the Board can find no basis for a 
compensable disability rating for the veteran's service-
connected residuals of shrapnel wound to the upper back.  
Although the veteran reports pain in his right shoulder, when 
his right arm is raised above his head, there are no 
objective manifestations of this condition.  The report of 
his September 1997 VA physical examination noted that his 
right shoulder exhibited a normal range of motion and that 
his service-connected shrapnel wound to the upper back was 
"without any objective residual."  The Board has considered 
the application of 38 C.F.R. § 4.40 regarding functional loss 
due to pain, and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a joint 
in its decision.  However, any such functional loss must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant." See 38 C.F.R. § 4.40 (1998). 

B.  Entitlement to Service Connection for Frostbite of the 
Feet.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1998) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).

Section 1154(b) of title 38, United States Code provides that 
"[i]n the case of any veteran who engaged in combat with the 
enemy in active service . . . the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full." 38 U.S.C.A. § 1154(b) (West 1991); see also 38 C.F.R. 
§ 3.304(d) (1998).

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "secondary" basis.  38 
U.S.C.A. §§ 101(16), 1131, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.310(a) (1998).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).

Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992). 

The veteran has offered his own statements and testimony in 
order to establish his claim as being well grounded.  While 
he may testify as to cold exposure and symptoms he 
experienced during service, he is not qualified to offer 
medical opinions or diagnoses.  Accordingly, while he has 
testified that he suffered from frostbite during service, he 
is not qualified to offer a medical diagnosis of frostbite.  
The veteran must, moreover, have evidence beyond his own lay 
testimony in order to show that he currently has residual 
effects from frostbite and that any in-service frostbite is 
the cause of current medical problems.  For both of these 
diagnoses, the veteran must submit medical evidence.

Although the veteran's statements and testimony must be 
accepted as true for determining whether his claim is well 
grounded, his opinion that frostbite during service caused 
his current problems with his feet lacks probative weight 
because, as a layperson, he is not competent to offer such an 
opinion. Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
Medical evidence regarding medical diagnosis and etiology is 
required.  In this case, there is no medical evidence showing 
that any current problems with his feet were caused by 
frostbite incurred while he was in service.  Instead, the 
available medical evidence is to the contrary.  The veteran's 
discharge examination, dated March 1954, noted that his skin 
and feet were normal.  The July 1997 VA examination report 
noted that the veteran "really is not sure that he ever had 
frostbite of the feet."  The report also concluded with an 
impression noting that "[r]esiduals of frostbite of the feet 
not found."  The veteran's September 1997 VA examination 
report noted his narrative history of cold exposure to the 
legs and feet, however, the report concluded with an 
impression that his feet were "without any abnormal findings 
at this time."  On his most recent VA examination report, 
dated March 1998, the examiner noted that "[t]he foot 
problems complained of by the veteran appear to be much more 
directly related to his trauma in 1980 and 1988."  Thus, the 
veteran has not submitted any medical evidence that he now 
has foot problems related to frostbite or that any such 
current problems are causally related to frostbite incurred 
during service.

Inasmuch as the record is devoid of competent medical 
evidence establishing that the veteran currently has 
residuals of frostbite of the feet or that whatever disorder 
he may have is linked to his period of active service the 
veteran's claim for service connection for that disorder is 
implausible and must be denied as not well grounded.

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims are well grounded, the 
VA has no duty to assist him in developing facts pertinent to 
his claims, including no duty to provide him with another 
medical examination. 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, where a claim is not well grounded it 
is incomplete, and depending on the particular facts of the 
case, VA may be obliged under 38 U.S.C.A. § 5103(a) to advise 
the claimant of the evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. at 78.  
Here, unlike the situation in Robinette, the veteran has not 
put VA on notice of the existence of any specific, particular 
piece of available evidence that could make his claims well 
grounded.  See also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  Accordingly, the Board concludes that VA did not fail 
to meet its obligations under 38 U.S.C.A. § 5103(a) (West 
1991).







	(CONTINUED ON NEXT PAGE)



ORDER

A compensable disability evaluation for the veteran's 
service-connected residuals of a shrapnel wound to the upper 
back is denied.

Because it is not well grounded, the veteran's claim for 
service connection for residuals of frostbite of the feet is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

